Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
 
Claim Status
This office action is in response to papers filed on 11/09/2020.  Claims 1, 3-11, and 15-20 have been amended. No claim has been cancelled or newly added.  Accordingly, claims 1-20 are pending in the application and under consideration on the merit. 

Claim Objection
Claim 6 is objected to because of the following informality:  
The claim identifier is incorrect. Clearly, claim 6 is amended by replacing “cationic surfactants” with -- one or more cationic surfactants -- in line 1 and should be identified as such.  Thus, the claim identifier should be amended, not “previously presented”.
Appropriate correction is required.

New Claim Rejection under 35 U.S.C. 112(d)  
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 3-4 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, claims 3 and 17-18 recites “The process according to claim 1 wherein the non-amino oxyalkylenated silicone(s) one or more non-amino oxyethylenated silicones of the first composition is chosen from compounds having the general formula (I), (II), (III), (IV) or (V)” … in lines 1-3 (the structure of the general formulas are omitted), where R2, which may be identical or different, represents a radical -CcH2c-O-(C2H4O)a(C3H6O)b-R5 or a radical –Cc1H2c1-O-(C4H8O)a-R5; 
a ranges from 0 to 50,
-    b is 0,
-    c is 0, 2, or 4,
-    c1 is 2.
Claims 3 and 17-18 are broader than claim 1 (the independent claim) and claim 16 (the independent claim) based on the following exemplary analysis:
a radical -CcH2c-O-(C2H4O)a(C3H6O)b-R5
When c is 0, a = 0, and b is 0, only -CcH2c-O-R5 is left in the above radical.  When c is either 0 or 4, formula (I), (II), and (III) are no longer non-amino oxyethylenated silicones; 
When a = 0, and b is 0, formula (IV) is no longer a non-amino oxyethylenated silicones.  
4H8O)- present.  Thus, claims 3 is broader than claim 1; and 17-18 are broader than claim 16, which, as written, requires non-amino oxyethylenated silicones and one or more cationic surfactants in the first composition, water and one or more polyols in the second composition.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 directly depends on claim 3, is thus included in the rejection.
Claims 3-4 and 17-18 are not addressed separately because prior art meet the limitations of claims 1 and 16 would satisfy claims 3-4 and 17-18. 

Claim Rejection under 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al (“Fernandes”, WO 2015024078 A1, published February 26, 2015, of record) and Samain et al (“Samain”, US 6039933 A, issued July 8, 2003).
The claimed subject matter embraces a cosmetic process for caring and/or conditioning hair comprising:
(i)    a step of mixing at least:
-    a first composition comprising one or more non-amino oxyethylenated silicones, one or more cationic surfactants, and less than 10% by weight of water relative to the total weight of the first composition, and

(ii)    a step of applying the final cosmetic composition to the hair.
Fernandes is directed to process for cosmetic treatment, kit and composition (title).  Fernandes teaches the process for cosmetic treatment of keratin substances, comprising: (i) a step of mixing - a first cosmetic composition, preferably anhydrous, comprising one or more amino silicones and one or more cationic surfactants; and - a second cosmetic composition, advantageously aqueous, so as to obtain a final cosmetic composition; (ii) then a step of applying said final cosmetic composition to the keratin substances (claim 1 of Fernandes, read on the two-step process in the instant claim 1 and the weight% of water in the instant claims 1 and 2).  Fernandes also teaches that the first cosmetic composition comprises one or more multiblock poly-oxyalkylenated amino silicones, etc. (claim 4 of Fernandes, read on the limitation of poly-oxyalkylenated silicones in the instant claims 1, 3-4, and 16); the said first composition may advantageously comprise one or more organic solvents chosen from C1-C6 aliphatic or aromatic mono-alcohols, C2-C8 polyols including propane-1,2-diol, (propylene glycol), dipropylene glycol and mixtures thereof in an  amount between 20% and 95% by weight, relative to the total weight of the composition (the 3rd and 4th paragraph on page 26, read on the limitations of polyols in the instant claim 1); the first cosmetic composition comprises one or more cationic surfactants chosen from: quaternary ammonium salts having formula (la) or imidazoline quaternary ammonium salts having formula (Ib) (structures in claim 21 of Fernandes are below).                                              
    PNG
    media_image1.png
    70
    136
    media_image1.png
    Greyscale
  (1a); and 
    PNG
    media_image2.png
    97
    349
    media_image2.png
    Greyscale
(the same structures as formula VI and VII in instant claims 6-7 and 17); in 1a the groups R8 to R11 may be identical or different, represent a linear or branched aliphatic group containing from 1 to 30 carbon atoms, or an aromatic group  (claim 21 of Fernandes, read on the limitations of cationic surfactants in the instant claims 6-7), cetyltrimethylammonium chloride is one of the preferred quaternary ammonium salts of formula (la) (lines 2-5 on page 14, read on the limitations of cationic surfactants in the instant claim 8).  Fernandes further teaches that said first composition comprises said amino silicone(s), preferably, amino silicones are chosen from multiblock polyoxyalkylenated amino silicones in an amount ranging from 0.01% to 10% by weight, relative to the total weight of the composition (lines 23-28 on page 26, falling within or encompassing the range of silicones in the instant claim 5, 9, and 19-20).  Additionally, Fernandes teaches that the first composition is mixed with the second composition, in a weight ratio first composition/second composition vary from 0.2 to 5 (claim 17 of Fernandes, read on the limitation of ratio in the instant claim 13) and the mixing step is conducted just prior to the application step (claim 18 of Fernandes, read on the limitation of the instant claim 14).  Furthermore, Fernandes teaches a kit comprising: a first cosmetic composition, and a second cosmetic composition, advantageously aqueous, that comprises 15% or more by weight of water relative to the total weight of said second composition (claim 21 of Fernandes, read on the limitation of kit and water in the instant claim 15).  

Samain is directed to cosmetic compositions and a method for cosmetically treating keratin fibres including hair (abstract).  Samain teaches that the oxyalkylenated silicone are chosen from compounds of general formulae (VII), (VIII), (IX), (X) and (XI) (col. 13, read on the limitations non-amino oxyethylenated silicones in the instant claims 1, 3-4, and 16-17): 

    PNG
    media_image3.png
    146
    252
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    143
    250
    media_image4.png
    Greyscale
, where: R1 is identical or different, represents a linear or branched C1 -C30 alkyl or phenyl radical (the same R1 as in the instant claims 3-4 and 17-18), R2 represents a radical -CcH2c-O-(C2H4O)a(C3H6O)b-R5 or a radical –Cc1H2c1-O-(C4H8O)a-R5; …
    PNG
    media_image5.png
    75
    240
    media_image5.png
    Greyscale
(col. 14, read on the compounds of general formulae (I), (II), (III), (IV) in the instant claims 3-4 and 16-17).  Samain also teaches that the oxyalkylenated silicone can also be chosen from silicones of following formula (XI): 
    PNG
    media_image6.png
    30
    363
    media_image6.png
    Greyscale
 (col.14 lines 59-67 to col.15 lines 1-10, read on the compounds of formula (V) in the instant claims 3-4 and 16-17).  Samain also teaches that the oxyalkylenated silicone or silicones can be present in the compositions in proportions of 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the oxyalkylenated silicones taught by Samain as the particular silicones to be incorporated into the composition of Fernandes.  A person of ordinary skill would have been motived to do so to improve the stability of the cosmetic composition.  The combination of the teachings of Fernandes and Samain would have been no more than combining prior art elements according to known methods to yield predictable results, or a simple substitution of one known element for another to obtain predictable results (See MPEP 2141 (III) (A and B).  Thus, in view of the teachings Fernandes, Samain, and Lem there would have been a reasonable expectation that a cosmetic process for caring or conditioning hair comprising the non-amino oxyethylenated silicones and quaternary ammonium salts as claimed could be successful. 
The difference between the compositions of Fernandes and those of claimed is where the polyols located: the polyols (as solvent) are in the first composition of Fernandes, while the polyols are in the 2nd aqueous composition of the claimed process.  It is noted that the 1st and 2nd compositions are combined to form a final composition prior to applying final composition to hair.  Thus, it is inconsequential where the polyols are located prior to the final composition formed unless there is evidence showing otherwise.  Additionally, Fernandes teaches that said second composition may thereby comprise one or more cationic polymers, one or more silicones, one or more hydrophilic organic solvents.  Thus, it is reasonable to believe that there would have been a reasonable expectation that a polyols in 2nd composition could be successfully prepared and used in a process for treating keratin fibres.  

Regarding the color of opaque in claim 16, it is considered inherent property because no specific coloring agent(s) required by the claim. According to MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In this case, the products of combining the teachings of Fernandes and Lemann would have the identical chemical composition.  Thus, the composition is necessarily opaque in color. 
In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.

Response to arguments and Declaration 
The declaration under 37 CFR 1.132 filed 11/09/2020 by Chantal Jouy and arguments pertaining to the obviousness of the instant claims have been full considered, but they are insufficient to overcome the rejection of claims 1-20 based upon Fernandes and Samain as set forth above.

Claim 1, as written, requires non-amino oxyethylenated silicones and one or more cationic surfactants in the first composition, water and one or more polyols in the second composition.  Based on the prosecution history, as a final product (after mixing 1st and 2nd compositions) the only silicones should be non-amino oxyethylenated silicones, implying excludes any other silicones including aminosilicones, amino oxyalkylenated silicones and non-amino oxyalkylenated silicones.  However, the tested final composition in the declaration contains amodimethicone (an aminosilicone, see attached product information from Pubchem).  Thus, the scope of the test composition in the declaration is not commensurate with that of claimed invention.  Therefore, the declaration is insufficient to overcome the rejection.    
2. One species of non-amino oxyethylenated silicone is not sufficient representation of the entire invention
As indicated in the arguments and declaration dated 11/09/20 only one species of non-amino oxyethylenated silicone, 14OE, is tested alone with two specific cationic surfactants, behenyltrimethyl ammonium methosulfate (synonym docosyltrimethyl ammonium methyl sulphate) and Cetyltrimethyl ammonium chloride.  Again, as written, the one or more cationic surfactants in claim 1 can be any cationic surfactant (see the instant claim 6).  According to MPEP 716.02(d), the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980.  Since only one species is tested, there is no adequate basis for one of ordinary skilled in the art reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.  

Nonstatutory Double Patenting Rejection
The text of nonstatutory double patenting rejection based on a judicially created doctrine grounded not included in this action can be found in a prior Office action. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/497,529 (US’529) in view of Fernandes et al (“Fernandes”, WO 2015024078 A1, published February 26, 2015) , who teaches the process for cosmetic treatment of keratin substances, comprising: (i) a step of mixing - a first cosmetic composition comprising one or more amino silicones and one or more cationic surfactants; and - a second cosmetic composition, advantageously aqueous, so as to obtain a final cosmetic composition; (ii) then a step of applying said final cosmetic composition to the keratin substances. The difference between the claimed subject matter of the instant applicant and that of US’529 is the second composition.  The instant applicant requires the second composition comprising water and one or more polyols t while US’529 requires the second composition comprising water and one or more amino silicones.  Fernandes also teaches emollient agents of polyol type, such as glycerol or propylene glycol (a polyol).  In addition, claims 1 and 16 use the open-ended transitional phrase “comprising”. Thus, they allow for the presence of additional unrecited components. Therefore, it would have been obvious to incorporate a polyol in the hair conditioning composition to achieved the desired soothe and softer hair.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/497,577 (US’577, the reference application). Although the claims at issue are not identical, they are not patentably the final cosmetic composition comprising the same non-amino oxyethylenated silicones, one or more cationic surfactants and water.  The instant claims 1 and 16 use the open-ended transitional phrase “comprising”. Thus, they allow for the presence of additional unrecited components, one or more second cationic surfactants. Therefore, it would have been obvious to incorporate one or more second cationic surfactants in the hair conditioning composition to achieved the desired soothe and softer hair.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
No claim is allowed. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YANZHI ZHANG/Primary Examiner, Art Unit 1617